ON MOTION FOR REHEARING

ROTHENBERG, Judge.
Upon consideration of the defendant’s motion for rehearing, we deny the motion. The defendant argues that the calculation of his sentencing guideline scoresheet violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it includes points for victim injury, which raised his sentence beyond the statutory maximum, and the victim injury finding was not submitted to a jury and proved beyond a reasonable doubt. Because the defendant did not raise this issue in his motion to correct illegal sentence below, nor in his appeal to this court, we conclude that the issue is not properly before us on rehearing. Campbell v. State, 884 So.2d 190 (Fla. 2d DCA 2004)(on an *249appeal of a denial of a motion to correct illegal sentence, declining to address issues that were not raised in the rule 3.800(a) motion filed with the trial court); Adams v. State, 774 So.2d 941 (Fla. 2d DCA 2001)(explaining that an appellate court cannot address claims raised for the first time on appeal). Therefore, the defendant’s motion for rehearing is denied.
Rehearing denied.